Exhibit 10.1

 

INVITAE CORPORATION

 

2015 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the following Restricted Stock Units representing Common
Stock of Invitae Corporation (the “Company”) under the Company’s 2015 Stock
Incentive Plan (the “Plan”).

 

Name of Participant:

 

[Name]

 

 

 

Total Number of Restricted Stock Units Granted:

 

[Total Number of Shares]

 

 

 

Grant Date:

 

[Date of Grant]

 

 

 

Vesting Commencement Date:

 

[Vesting Commencement Date]

 

 

 

Vesting Schedule:

 

[Subject to the terms of the Restricted Stock Agreement, one-third (33 1/3%) of
the Restricted Stock Units subject to this Award vest on each of the first three
(3) anniversaries of the Vesting Commencement Date, provided that you have
remained in continuous Service with the Company (or a Subsidiary or Affiliate)
as of such anniversary.] [Sample language — actual vesting to be established on
a grant-by-grant basis by the Committee.]

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Restricted Stock Unit Award is granted under and
governed by the term and conditions of the Plan and the attached Restricted
Stock Unit Agreement (the “Agreement”), both of which are made a part of this
document.

 

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). 
You also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company.  If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF PARTICIPANT]

 

INVITAE CORPORATION

 

 

 

 

 

 

 

 

By:

 

Participant’s Signature

 

 

 

 

 

Title:

 

Participant’s Printed Name

 

 

 

 

INVITAE CORPORATION

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

1

--------------------------------------------------------------------------------


 

INVITAE CORPORATION

 

2015 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

The Plan and Other Agreements

 

The Restricted Stock Unit Award you are receiving is granted pursuant and
subject in all respects to the applicable provisions of the Invitae Corporation
2015 Stock Incentive Plan (the “Plan”), which is incorporated herein by
reference. Capitalized terms not defined in this Agreement have the meanings
ascribed to them in the Plan.

 

The attached Notice, this Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

 

 

 

Payment for Restricted Stock Units

 

No cash payment is required for the Restricted Stock Units you receive. You are
receiving the Restricted Stock Units in consideration for Services rendered by
you.

 

 

 

Vesting

 

The Restricted Stock Units that you are receiving will vest in one or more
installments as shown in the Notice of Restricted Stock Unit Award.

 

No additional Restricted Stock Units will vest after your Service as an Employee
or a Consultant has terminated for any reason.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your Award expires immediately
as to the number of Restricted Stock Units that have not vested before the
termination date and do not vest as a result of termination.

 

This means that the unvested Restricted Stock Units will immediately be
cancelled. You receive no payment for Restricted Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

 

INVITAE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

1

--------------------------------------------------------------------------------


 

Leaves of Absence

 

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Unit Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Unit Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

 

 

 

Nature of Restricted Stock Units

 

Your Restricted Stock Units are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue Shares on a future date.
As a holder of Restricted Stock Units, you have no rights other than the rights
of a general creditor of the Company.

 

 

 

No Voting Rights or Dividends

 

Your Restricted Stock Units carry neither voting rights nor rights to dividends.
You, or your estate or heirs, have no rights as a stockholder of the Company
unless and until your Restricted Stock Units are settled by issuing Shares. No
adjustments will be made for dividends or other rights if the applicable record
date occurs before your Shares are issued, except as described in the Plan.

 

 

 

Restricted Stock Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any
Restricted Stock Units. For instance, you may not use your Restricted Stock
Units as security for a loan. If you attempt to do any of these things, your
Restricted Stock Units will immediately become invalid.

 

 

 

Settlement of Restricted Stock Units

 

Each of your vested Restricted Stock Units will be settled when it vests;
provided, however, that settlement of each Restricted Stock Unit will be
deferred to the first permissible trading day for the Shares, if later than the
applicable vesting date, but in no event later than December 31 of the calendar
year in which the applicable vesting date occurs.

 

For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b)

 

INVITAE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

2

--------------------------------------------------------------------------------


 

 

 

you are permitted to sell Shares on that day without incurring liability under
section 16(b) of the Exchange Act, (c) either (i) you are not in possession of
material non-public information that would make it illegal for you to sell
Shares on that day under Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1
under the Exchange Act would apply to the sale; (d) you are permitted to sell
Shares on that day under such written insider trading policy as may have been
adopted by the Company; and (e) you are not prohibited from selling Shares on
that day by a written agreement between you and the Company or a third party.

 

At the time of settlement, you will receive one Share for each vested Restricted
Stock Unit; provided, however, that no fractional Shares will be issued or
delivered pursuant to the Plan or this Agreement, and the Committee will
determine whether cash will be paid in lieu of any fractional Share or whether
such fractional Share and any rights thereto will be canceled, terminated or
otherwise eliminated. In addition, the Shares are issued to you subject to the
condition that the issuance of the Shares not violate any law or regulation.

 

 

 

Withholding Taxes and Stock Withholding

 

Regardless of any action the Company and/or the Subsidiary or Affiliate
employing you (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the settlement of the Restricted Stock Units,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (2) do not commit to structure the terms of the
Award or any aspect of the Restricted Stock Units to reduce or eliminate your
liability for Tax-Related Items.

 

Prior to the settlement of your Restricted Stock Units, you shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your Restricted Stock Units are settled, provided that the Company only

 

INVITAE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

3

--------------------------------------------------------------------------------


 

 

 

withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization), or
(c) any other arrangement approved by the Company. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes. Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your acquisition of Shares that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section, and your rights to the
Shares shall be forfeited if you do not comply with such obligations on or
before December 31 of the calendar year in which the applicable vesting date for
the Restricted Stock Units occurs.

 

 

 

Restrictions on Resale

 

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or any Subsidiary or Affiliate of the Company in any
capacity. The Company and its Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Adjustments

 

The number of Restricted Stock Units covered by this Award shall be subject to
adjustment in the event of a stock split, a stock dividend or a similar change
in Company Shares, and in other circumstances, as set forth in the Plan. The
forfeiture provisions and restrictions described above will apply to all new,
substitute or additional Restricted Stock Units or securities to which you are
entitled by reason of this Award

 

 

 

Successors and Assigns

 

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

 

 

Notice

 

Any notice required or permitted under this Agreement shall be

 

INVITAE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

4

--------------------------------------------------------------------------------


 

 

 

given in writing and shall be deemed effectively given upon the earliest of
personal delivery, receipt or the third full day following mailing with postage
and fees prepaid, addressed to the other party hereto at the address last known
in the Company’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto.

 

 

 

Section 409A of the Code

 

To the extent this Agreement is subject to and not exempt from Section 409A of
the Code, this Agreement is intended to comply with Section 409A and the
regulations promulgated thereunder, and its provisions shall be interpreted in a
manner consistent with such intent. You acknowledge and agree that changes may
be made to this Agreement to avoid adverse tax consequences to you under
Section 409A.

 

 

 

Applicable Law and Choice of Venue

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.

 

 

 

Miscellaneous

 

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and the Employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as

 

INVITAE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

5

--------------------------------------------------------------------------------


 

 

 

may explicitly be provided otherwise in the Plan or this Agreement.

 

You hereby authorize and direct the Employer to disclose to the Company or any
Subsidiary or Affiliate any information regarding your employment, the nature
and amount of your compensation and the fact and conditions of your
participation in the Plan, as the Employer deems necessary or appropriate to
facilitate the administration of the Plan.

 

You consent to the collection, use and transfer of your personal data as
described in this subsection. You understand and acknowledge that the Company,
the Employer and the Company’s other Subsidiaries and Affiliates hold certain
personal information regarding you for the purpose of managing and administering
the Plan, including (without limitation) your name, home address, telephone
number, date of birth, social insurance number of other government
identification number, salary, nationality, job title, any Shares or
directorships held in the Company and details of all awards or any other
entitlements to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (the “Data”). You further understand and acknowledge
that the Company, its Subsidiaries and/or its Affiliates will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of your participation in the Plan and that the Company and/or any
Subsidiary may each further transfer Data to any third party assisting the
Company in the implementation, administration and management of the Plan. You
understand and acknowledge that the recipients of Data may be located in the
United States or elsewhere, and that the laws of a recipient’s country of
operation (e.g., the United States) may not have equivalent privacy protections
as local laws where you reside or work. You authorize such recipients to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purpose of administering your participation in the Plan, including a
transfer to any broker or other third party with whom you elect to deposit
Shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf. You may, at any time, view the Data, require any necessary modifications
of Data, make inquiries about the treatment of Data or withdraw the consents set
forth in this subsection by contacting the Human Resources Department of the
Company in writing.

 

BY SIGNING THE ATTACHED NOTICE, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

INVITAE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

6

--------------------------------------------------------------------------------